Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 11/29/21, 2/15/22, 5/5/22, and 8/5/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 2, 3, 5, 7, 10-12, 18 and 19 are objected to because of the following informalities:  
Claim 2 in line 1 recites “the low-pH composition”. For consistency with claim 1 it is suggested to use “the low-pH skin care composition”. Claims 3, 7, 10-12, 15, 18 and 19 should be similarly amended.
Claim 5, line 2 recites “derivatives of these”. It is suggested to replace “of these” with “thereof”. 
In claims 10 and 11, line 1, “the weight % ratio” should be “a weight % ratio”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 1 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites a “low-pH” skin care composition.  “Low” is a relative terms and therefore the metes and bounds of claim 1, and dependent claims 4-20, are unclear. It is suggested to include the pH range of claim 2 or 3 in claim 1.
Claim 9 recites the limitation "the low-pH buffer system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a “low-pH skin care composition” but does not recite a buffer system. Claims 11 and 15 are also indefinite for depending from and not clarifying indefinite claim 9. 
Claim 16 recites the limitation "the first …skin care composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a “low-pH skin care composition” but does not recite a “first” skin care composition.
Claim 17 recites the limitation "the skin care composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a “low-pH skin care composition” and a “second skin care composition” (i.e. two skin care compositions) therefore it is unclear which composition is required to have the required Opacity. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619